DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nevarez (US 10688894) in view of Lee (US 9764663) and Mizuno (US 6877807).

Regarding claim 1, Nevarez teaches a transformable seat assembly, comprising: 
a seat support structure (#108); 
a seat connected to the seat support structure (#110) with a first hinge (column 5, lines 19-22) having a first axis of rotation (inherent; #303); 
a back support structure (#106) connected to the seat support structure, wherein: 

the first hinge is positioned on an opposing front side portion of the seat support structure (#116); and 
a wall member (#140) having a first end portion connected to the back support structure with a second hinge (column 5, line 67-column 6 line 3) having a second axis of rotation (inherent), wherein: 
the seat is rotatable about the first axis of rotation from an occupant support position overlying the seat support structure (Fig. 3) to a deployed position extending away from the seat support structure (Fig. 4B); 
a lumbar cushion (column 9, lines 59-62) is secured to the wall member (#140); and 
the wall member and the lumbar cushion are rotatable about the second axis of rotation from an overlying position with respect to the back support structure (Fig. 3) to the wall member extending away from the back support structure (Fig. 4B).
Nevarez does not appear to teach separate second and third wall members, however Nevarez does teach a covering member (#152) which could be made of rigid or flexible material (column 6, lines 15-20). 
Lee teaches, in a similar convertible aircraft seat environment, a third hinge (pivotally connected, column 4, lines 60-62) connecting the wall member (#30a) to a second wall member (#32b) and a fourth hinge (pivotally connected, column 4, lines 60-62) connecting the second wall member (#32b) to a third wall member (#32a). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the covering member of Nevarez to be replaced with two pivotally connected wall members. Doing so would provide wall members which are rigid (as suggested by Nevarez previously: column 6, lines 15-20) and more durable and capable of folding like the flexible material shown in Nevarez (Nevarez, Fig. 4a).  

Nevarez, as modified above, teaches the transformable seat assembly of claim 1. Nevarez does not appear to teach the lumbar cushion spaced from the third hinge. Mizuno teaches the lumbar cushion (#11) spaced apart from the bottom of the wall member (#13); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Nevarez to include the cushion interaction of Mizuno. Doing so would keep the seat cushion secured from moving upwards when in the occupant support position as well as reduce the amount of cushion which is unused while in the occupant support position. 

Regarding claim 2, Nevarez teaches the transformable seat assembly of claim 1, wherein the seat has a front end portion (#116) and a rear end portion (#118) such that with the seat in the occupant support position the rear end portion is positioned closer to the back support structure than the front end portion (Fig. 3).

Regarding claim 3, Nevarez teaches the transformable seat assembly of claim 2, wherein the front end portion of the seat is positioned overlying the first hinge (Fig. 4B).

Regarding claim 5, Nevarez teaches the transformable seat assembly of claim 1, the seat comprises a seat cushion (Fig. 1).

Regarding claim 6, Nevarez teaches the transformable seat assembly of claim 5, further includes a back cushion secured to the back support structure (Fig. 1).

Regarding claim 8, Nevarez teaches the transformable seat assembly of claim 6, with the seat in the occupant support position, the lumbar cushion extends between the back cushion and the seat cushion (Fig. 3).

Regarding claim 9, Nevarez teaches the transformable seat assembly of claim 6, with rotation of a second opposing end portion of the wall member (#140) about the second axis of rotation of the second hinge, the lumbar cushion rotates with the wall member (Fig. 9-12).

Regarding claim 10, Nevarez teaches the transformable seat assembly of claim 9, wherein the second opposing end portion of the wall member (#140) includes the third hinge (previously incorporated pivotal connection from Lee) connecting the wall member to the second wall member (#152).

Regarding claim 11, Nevarez teaches the transformable seat assembly of claim 10, wherein with the fifth hinge (previously incorporated pivotal connection) connecting the third wall member (#152) to the seat (#110), the second opposing end portion of the wall member (#140) is in a linked relationship with the seat (Fig. 5). 



Regarding claim 14, Nevarez teaches the transformable seat assembly of claim 13, wherein with the seat in the deployed position the seat is positioned to extend away from a vertical plane which extends through the first axis of rotation of the first hinge (Fig. 4B).

Regarding claim 15, Nevarez teaches the transformable seat assembly of claim 13, wherein with the seat in the deployed position (Fig. 4B), the wall member (#140), second wall member (#152) and third wall member (#152) are positioned spaced apart, in an upward direction, from at least a portion of seat support structure (Fig. 4B).

Regarding claim 16, Nevarez teaches the transformable seat assembly of claim 13, with the seat in the deployed position and the wall member (#140) rotated about the second axis of rotation of the second hinge away from back support structure (Fig. 4B), wall member unblocks an opening (#150; Fig. 2), defined by and through the back support structure (#106), providing access from a back side of the back support structure (#136) to a front side of the back support structure (#134) and access to a support structure of the seat support structure (#112).

Regarding claim 17, Nevarez teaches a method for transforming a transformable seat assembly (#100), comprising steps of: 
rotating a seat (#110), wherein the seat is connected to a seat support structure (#108) with a first hinge with the first hinge having a first axis of rotation (column 5, lines 19-22), from an occupant 
rotating a wall member (#140), having a lumbar cushion secured to the wall member (Fig. 1), which rotates with the wall member (Fig. 5), and the wall member having a first end portion connected to a back support structure with a second hinge having a second axis of rotation (column 5, line 67-column 6 line 3), from overlying the back support structure (Fig. 3) to extending away from the back support structure (Fig. 4B).
Nevarez does not appear to teach separate second and third wall members, however Nevarez does teach a covering member (#152) which could be made of rigid or flexible material (column 6, lines 15-20). 
Lee teaches, in a similar convertible aircraft seat environment, rotating a second wall member (#30a) about a third hinge (pivotally connected, column 4, lines 60-62), which connects the wall member (#30a) to a second wall member (#32b);
rotating a third wall member (#32a) about a fourth hinge (pivotally connected, column 4, lines 60-62), which connects the second wall member (#32b) to a third wall member (#32a). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the covering member of Nevarez to be replaced with two pivotally connected wall members. Doing so would provide wall members which are rigid (as suggested by Nevarez previously: column 6, lines 15-20) and more durable and capable of folding like the flexible material shown in Nevarez (Nevarez, Fig. 4a).  
Nevarez further teaches rotating a third wall member (#152) about a fifth hinge (given the modification with Lee, the connection between the third wall and the seat of Nevarez would be pivotally connected), which connects the third wall member (#152) to the seat (#110), such that with the seat in an occupant support position, the second wall member (#152), the third wall member (#152) and the third and fourth hinges (when modified with Lee, hinged connections would be under seat when 
Nevarez, as modified above, teaches the transformable seat assembly of claim 1. Nevarez does not appear to teach the lumbar cushion spaced from the third hinge. Mizuno teaches the lumbar cushion (#11) spaced apart from the bottom of the wall member (#13); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Nevarez to include the cushion interaction of Mizuno. Doing so would keep the seat cushion secured from moving upwards when in the occupant support position as well as reduce the amount of cushion which is unused while in the occupant support position. 

Regarding claim 18, Nevarez teaches the method of claim 17, wherein rotating the seat to the deployed position positions the seat extending away from a vertical plane which extends through the first axis of rotation and extending away from the back support structure (Fig. 4B).

Regarding claim 19, Nevarez teaches the method of claim 17, wherein the wall member is linked to the seat such that with the seat in the deployed position (Fig. 4B), the wall member (#152) is positioned spaced apart in a direction upward from the seat support structure and extending away from the back support structure (Fig. 4B).

Regarding claim 20, Nevarez teaches the method of claim 17, wherein rotating the wall member includes removing the wall member from a blocking relationship (Fig. 2) with an opening (#150) defined by the back support structure providing access from a back side of the back support structure (#136) to a front side of the back support structure (#134) and access to a support structure of the seat support structure (#112).

Regarding claim 22, Nevarez, as modified above, teaches the transformable seat assembly of claim 1. Mizuno further teaches with the seat in the occupant support position, the seat (#12) is positioned along the wall member between the lumbar cushion and the bottom of the wall member (#13; Fig. 2). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nevarez (US 10688894) in view of Lee (US 9764663) as applied to claim 1 above, and further in view of Hassan (US 6079773).

Regarding claim 4, Nevarez teaches the transformable seat assembly of claim 1 and a biasing spring to bias the seat into a deployed position (column 6, lines 43-46). Nevarez does not teach a torsion spring with an arm on the seat and another arm on the seat support structure. Hassan teaches torsion spring (#18) with a first arm of the torsion spring positioned against the wall (#20; Fig. 4) and a second arm positioned against a support structure (#22; Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Nevarez with the torsion spring of Hassan. Doing so would bias the seat into a deployed position and prevent the structure from collapsing on a passenger.

Response to Arguments
Applicant's arguments filed 09/20 have been fully considered but they are not persuasive. The argument that the covering needs to be removed in Nevarez applies only to one embodiment of the invention. The previous rejection is maintained as it is still an obvious modification to make the flexible panel of Nevarez out of segmented rigid panels instead as taught in Lee. Additionally, the lumbar cushion spaced apart from the third hinge was previously rejected and is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647